If the facts stated in the motion of the plaintiff in error filed in the court of common pleas are true, which can be determined only by hearing the evidence thereon, it would seem that the court might well decide that it was to the interest of the two minor children, temporarily at least, to reduce *Page 205 
the allowance made for their support. The primary consideration, of course, should be the interest of the children, and that consideration might, as I have suggested, justify and require in some cases a reduction of the allowance, as in other cases it might require an increase thereof, since it would seem that public policy would be quite as averse to imposing too heavy a burden upon one charged with support of children as it would be vigorously opposed to reduction of the amount awarded, when not disproportionate to the ability to pay. Economic conditions, such as now exist, enter into the consideration as to what properly should be done in a particular case; it being purposeless to destroy the ability to meet business obligations of him who must procure the income wherewith to provide for the support of his minor children.
Personally I am unable to see what constitutional guaranties as to the inviolability of contracts has to do with a contract that, because of its character and object, the Supreme Court has said is not inviolable and may be changed. If the law reads into such a contract and the decree rendered thereon a power to increase the amount allowed, when conditions warrant and justify doing so, why may it not be modified to decrease the amount of the allowance, if the facts and circumstances show that such course would be just and for the best interests of the children, as well as in accord with public policy, which seeks to compel care and support of minor children primarily for the good of the children, and, incidentally, for the perhaps more selfish purpose of preventing them becoming wards of the state?
The law imposes upon wives as well as husbands some degree of duty in assisting in the support of minor children, and a similar duty would seem, under some circumstances, also to rest upon ex-wives as well as ex-husbands. As hereinabove suggested, if the facts stated in the motion of plaintiff in error are true *Page 206 
it would seem that some reduction of the amount now payable under the decree of the court ought to be made, since, if made, it would leave an amount reasonably ample for the required and intended purposes. There is no virtue in killing the goose which laid the golden eggs. However inept the comparison, it expresses my thought.
What the evidence would in fact disclose, of course, none of us know; but as I view it the court of common pleas had jurisdiction to entertain the motion, to receive evidence thereon, and to decide the same.